222 S.W.3d 347 (2007)
STATE of Missouri, Respondent,
v.
Rufus Alexander BYRD, Appellant.
No. WD 65998.
Missouri Court of Appeals, Western District.
May 22, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Margaret M. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Before: HOWARD, C.J., and ELLIS and SMITH, JJ.

Order
PER CURIAM.
Rufus A. Byrd appeals from the judgment of the Circuit Court of Buchanan County convicting him of second-degree assault, § 565.060, and armed criminal action, § 571.015. As a result of his convictions, he was sentenced as a prior offender, § 558.016, to two concurrent terms of imprisonment of seven years in the Missouri Department of Corrections.
The appellant raises one point on appeal. He claims that the trial court erred in sustaining the State's objection to defense counsel's remark in closing argument that: "At one point [Officer] Jennifer Protzman[, the investigating officer,] called the hospital to check on [Vickers'] condition and was told that it had worsened. Did [he] take a fall sometime between when [the appellant] accidentally hit him," on the ground that trial counsel was arguing facts not in evidence, because it was a reasonable inference justified by the record in that Officer Protzman testified at trial that at some point, she learned that Vickers' condition had worsened from a fall while he was in the hospital.
We affirm pursuant to Rule 30.25(b).